 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
 EXHIBIT 10.03


Amendment to Advisory Agreement
 
This Amendment (the "Amendment") is made as of April 1, 2015 (the “Effective
Date”) among OASIS RCM, LLC, a Delaware limited liability company (the “Trading
Company”), R.J. O’Brien Fund Management, LLC, a Delaware limited liability
company (the “Managing Member”), and Revolution Capital Management LLC, Colorado
limited liability company (the “Trading Advisor”), parties to that certain
Advisory Agreement dated October 9, 2013 (the "Agreement").
 
The Trading Company, the Managing Member, and the Trading Advisor now desire to
amend the terms of the Agreement as set forth below:
 
1.             Subsection (a)(i) of Section 5 is hereby amended and restated in
its entirety and shall hereafter read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor a monthly
management fee equal to 1/12 of *% (a *% annual rate) of the Assets allocated to
it (as defined in Section 2(a) hereof) as of the last day of each month (the
“Management Fee”).  The Management Fee is payable in arrears within 20 Business
Days of the end of the month for which it was calculated.  For purposes of this
Agreement, “Business Day” shall mean any day which the securities markets are
open in the United States.”
 
2.             Subsection (a)(ii) of Section 5, “Fees”, is hereby amended and
restated in its entirety and shall hereafter be read as follows:
 
“The Trading Company shall cause the Series to pay the Trading Advisor an
incentive fee equal to *% of the New Trading Profit (as defined in Section 5(d)
hereof) (the “Incentive Fee”).  The incentive is based upon the New Trading
profits of such Series, which accrue monthly but are generally payable at the
end of each calendar quarter.  New trading profits are typically calculated
using a “high water mark” of cumulative trading profits. Each Series will
establish a separate account with respect to each Member’s capital account for
such Series.  Incentive fees (and the corresponding high water mark) will be
calculated based upon the performance of each such account.  The Incentive Fee
is payable within 20 Business Days of the end of the calendar quarter for which
it is calculated.”
 
3.             Except as provided in this Amendment, all terms used in this
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.
 
4.             Except as set forth in this Amendment, the Agreement is
unaffected and shall continue in full force and effect in accordance with its
terms. If there is conflict between this amendment and the Agreement, the terms
and provisions of this Amendment will prevail.
 
***SIGNATURE PAGE FOLLOWS***
 
 

--------------------------------------------------------------------------------

* Confidential material redacted and filed separately with the Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the Effective Date.
 
OASIS RCM, LLC
by R.J. O’Brien Fund Management, LLC
Managing Member
 
By                                                                      
Name: Julie DeMatteo
Title: Managing Director
 
R.J. O’Brien Fund Management, LLC
 
By                                                                       
Name: Julie DeMatteo
Title: Managing Director





Revolution Capital Management, LLC
 
By                                                                       
 
Name: Michael Mundt
Title: Managing Member
 
 
2

--------------------------------------------------------------------------------

 